UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4490


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FERNANDO GARCIA, a/k/a Jose Garcia-Hernandez,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00243-TDS-1)


Submitted:   July 1, 2010                 Decided:   July 15, 2010


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant. Angela Hewlett Miller, Assistant
United   States  Attorney,   Greensboro, North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fernando Garcia pled guilty to one count of illegal

reentry by a previously deported alien who had been convicted of

an aggravated felony, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2006).     He was sentenced to sixty months’ imprisonment.                            His

counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), certifying there are no meritorious arguments for

appeal.     Garcia did not file a pro se supplemental brief and the

Government did not file a response brief.                      We affirm.

            We hold, based on our review of the Rule 11 hearing,

that Garcia’s guilty plea was knowing and voluntary.                             Thus, we

affirm the conviction.              We have also reviewed the presentence

investigation     report      and     the   sentencing         transcript,       including

counsel’s    argument       for   a   below-Guidelines              sentence,    and   hold

that   there     was   no    procedural             or   substantive     error    in   the

district     court’s        decision        to       impose     a     within-Guidelines

sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore    affirm     Garcia’s           conviction     and    sentence.        This

court requires that counsel inform Garcia, in writing, of his

right to petition the Supreme Court of the United States for

further review.        If Garcia requests a petition be filed, but

counsel    believes     that      such      a       petition    would    be     frivolous,

                                                2
counsel   may   move   in    this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Garcia.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid    the

decisional process.

                                                                       AFFIRMED




                                        3